Citation Nr: 0629890	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-33 520	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis and dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision by the Waco RO.  The veteran had also 
appealed a denial of service connection for post-traumatic 
stress disorder (PTSD).  An October 2005 rating decision 
granted service connection for PTSD.  Consequently, that 
matter is not before the Board.  In February 2006 he withdrew 
an appeal in the matter of entitlement to service connection 
for tinea barbae.


FINDINGS OF FACT

1.  A low back disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current low back 
disability is related to his active service.

2.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that the veteran's 
current bilateral hearing loss disability is related to his 
active service.

3.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's active service.

4.  The veteran's dermatophytosis/dermatitis is reasonably 
shown to involve 20 percent of his entire body; it is not 
shown to involve more than 40 percent of the entire body or 
exposed areas, and has not required constant or near-constant 
systemic therapy or immunosuppressive drugs during the past 
12-months.




CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2006).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).

4.  A 30 percent rating is warranted for the veteran's 
dermatophytosis and dermatitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.20, 4.118, Diagnostic Code (Code) 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via February 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.   He was advised to submit any medical evidence 
pertinent to his claims.   The Board notes that VCAA notice 
in this case was provided to the appellant prior to the 
initial adjudication.  Pelegrini.  

March 2006 and April 2006 letters provided notice regarding 
ratings and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)). 

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  VA examinations 
were scheduled for the veteran's skin disability, hearing 
loss, and tinnitus.   As there is no evidence that the 
veteran suffered an injury, disease or event related to the 
low back during service, an examination for an opinion as to 
a possible relationship between such disability and the 
veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
The veteran has not identified any pertinent, evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of these 
claims. 

II. Service Connection

Factual Background

The veteran's service medical records include a June 1968 
enlistment examination report, which does not contain 
complaints, findings, or diagnoses of a low back disorder, 
hearing loss, or tinnitus.  An evaluation of the spine was 
normal.  Audiometry revealed that puretone thresholds, in 
decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
10
15
20
20

A medical history report associated with the examination 
reflects that the veteran had no hearing loss or back 
problems.  A June 1972 service separation examination report 
does not contain any complaints, findings, or diagnosis of a 
back disorder, hearing loss, or tinnitus.  Evaluation of the 
spine was normal.  Audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
20
15
10
20
20

An associated medical history report indicates that the 
veteran had not had hearing loss or back problems.

August 1985 VA records reveal that the veteran was 
hospitalized for complaints of low back pain.  He reported 
that the pain dated back to 1956, and was exacerbated in 1980 
after he fell in a bathtub.  He had two prior admissions for 
low back pain, in March and June 1985.  X-rays revealed mild 
degenerative changes with mild narrowing of L5-S1.  After 
three weeks, he was transferred to another VA facility and 
discharged.  The diagnosis was chronic low back pain.  
Records in May and June 2002 note complaints of low back pain 
that originated after the veteran lifted something at work.  

On VA audiological evaluation in March 2004, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
25
40
LEFT
5
10
30
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The veteran reported a gradual onset of 
hearing loss and indicated that he had difficulty hearing his 
wife, conversations, the television, the telephone, and in 
social situations.  He also complained of a recurrent high-
pitched sound in both ears that occurred weekly and lasted no 
more than two to three minutes.  He reported four years of 
significant noise exposure in service working as an air 
passenger specialist and air freight fleet serviceperson 
without the benefit of ear protection.  He did not have any 
significant noise exposure in civilian work (he worked in 
retail with limited and protected noise exposure) or 
recreationally.  The examiner commented that the veteran's 
hearing loss was in a pattern consistent with acoustic trauma 
and was more severe than would be expected from aging alone.  
Review of service medical records did not show a significant 
threshold shift in either ear from frequencies from 500 Hz to 
4000 Hz and that bilateral hearing was within normal limits 
at enlistment and separation.  The audiologist opined that 
the veteran's hearing loss was less likely than not related 
to military noise exposure.  The examiner also noted that 
occasional head noises/ringing would be considered normally-
occurring tinnitus and not related to military noise 
exposure.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Arthritis and organic diseases of the nervous system are 
chronic diseases which may be service connected on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ .307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, there is no evidence that a back disorder was 
manifested in service.  Despite the veteran's contention that 
he injured his back in service, there is no record of such 
injury, and his back was normal on service separation 
examination.  Likewise, there is no evidence that arthritis 
of the low back was manifested in the first postservice year.  
Accordingly, service connection for a low back disability on 
the basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis as a 
chronic disease), is not warranted.

The first documented evidence of a low back disorder was 
approximately thirteen years postservice.  It is significant 
that there was a long passage of time between service and the 
earliest medical documentation of complaints or findings.  
This, of itself, is a factor for consideration in determining 
whether a disability might be service related.  It is also 
significant that complaints of back pain in the record have 
been associated with a work injury and a bathtub fall, 
neither of which occurred in service.
Because he is a layperson, untrained in determining medical 
etiology, the veteran's own beliefs that his low back 
disorder is  related to service are not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Regarding hearing loss and tinnitus, March 2004 VA audiometry 
established that the veteran has a bilateral hearing loss 
disability by VA standards.  However, there is no evidence 
that such disability was manifested in service or in the 
veteran's first postservice year. Hence, service connection 
for bilateral hearing loss on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(for sensorineural hearing loss as an organic disease of the 
nervous system) is not warranted.  Likewise, tinnitus was not 
manifested in service; and service connection for tinnitus on 
the basis that it became manifest in service, and persisted, 
is not warranted.  

Service connection for hearing loss and tinnitus may still be 
established if competent evidence shows that such 
disabilities are related to (were incurred or aggravated in) 
the veteran's active service.  The only competent (medical) 
evidence of record in the matter of a nexus between the 
veteran's hearing loss and tinnitus and his service is the 
March 2004 VA examiner's opinions, which are to the effect 
that both disorders are unrelated to service, but are 
consistent with the aging process.  Furthermore, neither 
disability is shown to have been manifested until many years 
after service.  This, of itself, is a factor against a 
finding that a disability is service connected.  Because he 
is a layperson, untrained in determining medical etiology, 
the veteran's own belief that his bilateral hearing loss and 
tinnitus are related to service is not competent evidence.  
See Espiritu, supra.  Hence, the preponderance of the 
evidence is against these claims, and they must be denied.

III. Increased Rating

Factual Background, Legal Criteria, and Analysis

The veteran's dermatophytosis/dermatitis is rated under Code 
7806 (for dermatitis or eczema) which provides that the next 
higher, 30 percent, rating is warranted where there is 
involvement of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent rating requires involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas, 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12- month period.  38 C.F.R. § 
4.118, Code 7806.

The only medical evidence of record regarding the severity of 
the veteran's service connected skin disability is the report 
of a March 2004 VA examination.  [A December 2005 examination 
report notes a diagnosis of tinea barbae and dermatophytosis, 
but appears to have been limited to examination of the face.]  
The veteran reported that his skin was itchy and that he 
treated it daily with Ciclopirox.  There were no side effects 
from the treatment.  On examination, the physician found that 
the affected body parts were: back -40 percent, arms-10 
percent, chest-10 percent, abdomen- 10 percent, and groin-70 
percent.

Although the Board is not aware of any formula for converting 
estimates of percentage of involvement of separate body parts 
to an estimate of entire body involvement, considering the 
estimates reported on March 2004 VA examination it is 
noteworthy that the largest of the body parts noted (i.e., 
the back) was estimated to have 40 percent involvement.  A 
smaller area (the groin) had 70 percent involvement.  Other 
body parts with involvement had estimates of 10 percent.  It 
is reasonable to extrapolate from these estimates that when 
the involvement of the back and groin is averaged with the 
involvement of other body parts, there is average involvement 
of 20 percent of the entire body.  Resolving reasonable doubt 
in the veteran's favor, the Board concludes that the criteria 
for a 30 percent rating are met.  

A still higher rating of 60 percent is not warranted.  The 
only anatomical area with  more than 40 percent involvement 
is the groin, a relatively small area (certainly in 
comparison to the abdomen, chest, etc.), and clearly 
insufficient to overcome (in computing entire body 
involvement) that most body parts with involvement had only 
10 percent involvement, and that there were body parts with 
no involvement shown.  Furthermore, the skin disability is 
not shown to have required systemic therapy or 
immunosuppressive drugs.


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A 30 percent rating is granted for dermatophytosis and 
dermatitis, subject to the regulations governing payment of 
monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


